



EXHIBIT 10.2
SHUTTERSTOCK, INC.
Empire State Building
350 Fifth Avenue, 21st Floor
New York, NY 10118
Anshu Aggarwal
43 Stratford Circle
Edison, NJ 08820
Re:            EMPLOYMENT AGREEMENT
Dear Anshu:
This Employment Agreement (the “Agreement”) between you (referred to hereinafter
as the “Executive”) and Shutterstock, Inc., a Delaware corporation (the
“Company”) sets forth the terms and conditions that shall govern the period of
your employment with the Company (referred to hereinafter as “Employment” or the
“Employment Period”).
1.Duties and Scope of Employment.
(a)    At-Will Employment. Executive will commence full-time Employment with the
Company effective as of on or before October 19, 2015 (the “Start Date”), the
terms of such Employment will be governed by this Agreement. Executive’s
Employment with the Company is for no specified period and constitutes “at will”
employment. As a result, Executive is free to terminate Employment at any time,
with or without advance notice, and for any reason or for no reason. Similarly,
the Company is free to terminate Executive’s Employment at any time, with or
without advance notice, and with or without Cause (as defined below).
Furthermore, although terms and conditions of Executive’s Employment with the
Company may change over time, nothing shall change the at-will nature of
Executive’s Employment.
(b)    Position and Responsibilities. During the Employment Period, the Company
agrees to employ Executive in the position of Chief Technology Officer.
Executive will report to the Company’s Chief Executive Officer, or to such other
person as the Company subsequently may determine (your “Supervisor”), and
Executive will be working out of the Company’s office in New York City, New
York. Executive will perform the duties and have the responsibilities and
authority customarily performed and held by an employee in Executive’s position
or as otherwise may be assigned or delegated to Executive by your Supervisor.
(c)    Obligations to the Company. During the Employment Period, Executive shall
perform Executive’s duties faithfully and to the best of Executive’s ability and
will devote Executive’s full business efforts and time to the Company. During
the Employment Period, without the prior written approval of your Supervisor,
Executive shall not render services in any capacity to any other person or
entity and shall not act as a sole proprietor or partner of any other person or





--------------------------------------------------------------------------------




entity or own more than five percent (5%) of the stock of any other corporation.
Notwithstanding the foregoing, Executive may serve on civic or charitable boards
or committees, deliver lectures, fulfill speaking engagements, teach at
educational institutions, or manage personal investments without advance written
consent of your Supervisor; provided that such activities do not individually or
in the aggregate interfere with the performance of Executive’s duties under this
Agreement or create a potential business or fiduciary conflict. Executive shall
comply with the Company’s policies and rules, as they may be in effect from time
to time during Executive’s Employment.
(d)    No Conflicting Obligations. Executive represents and warrants to the
Company that Executive is under no obligations or commitments, whether
contractual or otherwise, that are inconsistent with Executive’s obligations
under this Agreement. In connection with Executive’s Employment, Executive shall
not use or disclose any trade secrets or other proprietary information or
intellectual property in which Executive or any other person has any right,
title or interest and Executive’s Employment will not infringe or violate the
rights of any other person. Executive represents and warrants to the Company
that Executive has returned all property and confidential information belonging
to any prior employer.
2.    Cash and Incentive Compensation.
(a)    Base Salary. The Company shall pay Executive, as compensation for
Executive’s services, a base salary at a gross annual rate of $360,000.00, less
all required tax withholdings and other applicable deductions, in accordance
with the Company’s standard payroll procedures. The annual compensation
specified in this subsection (a), together with any modifications in such
compensation that the Company may make from time to time, is referred to in this
Agreement as the “Base Salary.” Executive’s Base Salary will be subject to
review and adjustments that will be made based upon the Company’s normal
performance review practices. Effective as of the date of any change to
Executive’s Base Salary, the Base Salary as so changed shall be considered the
new Base Salary for all purposes of this Agreement.
(b)    Cash Incentive Bonus. Executive will be eligible to be considered for an
annual cash incentive bonus (the “Cash Bonus”), less all required tax
withholdings and other applicable deductions, each calendar year during the
Employment Period based upon the achievement of certain objective or subjective
criteria (collectively, the “Performance Goals”). In compliance with all
relevant legal requirements and based on Executive’s level within the Company,
the Performance Goals for Executive’s Cash Bonus for a particular year will be
established by, and in the sole discretion of, the Company’s Board of Directors
(the “Board”), any Compensation Committee of the Board (the “Committee”), or a
delegate of either the Board or the Committee (the “Delegate”), as applicable.
The initial target amount for any such Cash Bonus will be up to fifty percent
(50%) of Executive’s Base Salary (the “Target Bonus Percentage”). The
determinations of the Board, the Committee or the Delegate, as applicable, with
respect to such Cash Bonus or the Target Bonus Percentage shall be final and
binding. Executive’s Target Bonus Percentage for any subsequent year may be
adjusted up or down, as determined in the sole discretion of the Board, the
Committee or the Delegate, as applicable. Executive shall not earn a Cash Bonus
unless Executive is employed by the Company on the date when such Cash Bonus is
actually paid by the Company. Any Cash Bonus payable for the first fiscal year
Executive is eligible to receive a Cash Bonus shall


-2-

--------------------------------------------------------------------------------




be pro-rated based on the number of days Executive was employed by the Company
during such fiscal year.
(c)    Restricted Stock Units. Subject to the approval of the Board, the
Committee or a Delegate, as applicable, the Company shall grant Employee
restricted stock units in respect of 45,000 shares of the Company’s common stock
(the “RSU Award”). The RSU Award shall be granted on or after, but in all events
by no later than the first business day of the calendar month next following,
the Start Date, at the discretion of the Board, the Committee or a Delegate (the
“Grant Date”), and shall be settled in shares of Company common stock. Subject
to any vesting acceleration rights Executive may have, the RSU Award shall vest
and become payable as to one-fourth (1/4) of the shares subject to the RSU Award
on each of the first four (4) anniversaries of the Grant Date, subject to
Executive continuing to provide services to the Company through the relevant
vesting dates. The RSU Award will be subject to the terms, definitions and
provisions of the Company’s 2012 Omnibus Equity Incentive Plan (the “Equity
Plan”) and the restricted stock unit agreement by and between Executive and the
Company (the “RSU Agreement”), both of which documents are incorporated herein
by reference. Executive will be eligible for future awards under the Equity
Plan, as determined in the sole discretion of the Board, the Committee or the
Delegate, as applicable.
(d)    Stock Options. Subject to the approval of the Board, the Committee or the
Delegate, as applicable, the Company shall grant Executive a nonstatutory stock
option, to purchase 60,000 shares of the Company’s common stock (the “Option”).
The Option shall be granted on the Grant Date. The exercise price per share will
be equal to the closing price for a share of the Company’s common stock on the
Grant Date, as reported in The Wall Street Journal or such other source as the
Company deems reliable. The term of the Option shall be ten (10) years, subject
to earlier expiration in the event of the termination of Executive’s services to
the Company. Subject to any vesting acceleration rights Executive may have, the
Option will vest as to one-fourth (1/4) of the shares subject to the Option on
each of the first four (4) anniversaries of the Grant Date, subject to Executive
continuing to provide services to the Company through the relevant vesting
dates. The Option will be subject to the terms, definitions and provisions of
the Equity Plan and the stock option agreement by and between Executive and the
Company (the “Option Agreement”), both of which documents are incorporated
herein by reference. Executive will be eligible for future awards under the
Equity Plan, as determined in the sole discretion of the Board, the Committee or
the Delegate, as applicable.
3.    Employee Benefits. During the Employment Period, Executive shall be
eligible to participate in the employee benefit plans maintained by the Company
and generally available to similarly situated employees of the Company, subject
in each case to the generally applicable terms and conditions of the plan in
question and to the determinations of any person or committee administering such
employee benefit plan. The Company reserves the right to cancel or change the
employee benefit plans and programs it offers to its employees at any time.
4.    Business Expenses. The Company will reimburse Executive for necessary and
reasonable business expenses incurred in connection with Executive’s duties
hereunder upon


-3-

--------------------------------------------------------------------------------




presentation of an itemized account and appropriate supporting documentation,
all in accordance with the Company’s generally applicable policies.
5.    Rights Upon Termination. Except as expressly provided in Section 6, upon
the termination of Executive’s Employment, Executive shall only be entitled to
(i) the accrued but unpaid Base Salary compensation and paid time off (“PTO”),
(ii) other benefits earned and the reimbursements described in this Agreement or
under any Company-provided plans, policies, and arrangements for the period
preceding the effective date of the termination of Employment and (iii) such
other compensation or benefits from the Company as may be required by law
(collectively, the “Accrued Benefits”).
6.    Termination Benefits.
(a)    Termination without Cause and not in Connection with a Change in Control.
If the Company terminates Executive’s employment with the Company for a reason
other than for Cause, Executive becoming Disabled or Executive’s death at any
time other than during the twelve (12)-month period immediately following a
Change in Control, then, subject to Section 7, Executive will receive the
following severance benefits from the Company:
(i)    Accrued Compensation. The Company will pay Executive all Accrued
Benefits.
(ii)    Severance Payment. Executive will receive continuing payments of
severance pay at a rate equal to Executive’s Base Salary, as then in effect, for
the Severance Period, less all required tax withholdings and other applicable
deductions, which will be paid in accordance with the Company’s regular payroll
procedures.
(iii)    Continued Employee Benefits. If Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) for Executive and Executive’s eligible dependents, within the
time period prescribed pursuant to COBRA, the Company will reimburse Executive
for the COBRA premiums for such coverage (at the coverage levels in effect
immediately prior to Executive’s termination or resignation) until the earlier
of (A) the end of the Severance Period, or (B) the date upon which Executive
and/or Executive’s eligible dependents become covered under similar plans. COBRA
reimbursements will be made by the Company to Executive consistent with the
Company’s normal expense reimbursement policy and will be taxable to the extent
required to avoid adverse consequences to Executive or the Company under either
Code Section 105(h) or the Patient Protection and Affordable Care Act of 2010.
(iv)    Equity. If the Executive’s termination date is at least twelve (12)
months following the Start Date, fifty percent (50%) of all of Executive’s
unvested and outstanding equity awards that would have become vested had
Executive remained in the employ of the Company for the twelve (12)-month period
following Executive’s termination of employment shall immediately vest and
become exercisable as of the date of Executive’s termination.


-4-

--------------------------------------------------------------------------------




(v)    Pro-Rated Bonus Payment. Executive will receive a pro-rated annual bonus
for the fiscal year in which Executive terminates employment equal to (x) the
annual bonus that Executive would have received based on actual performance for
such fiscal year if Executive had remained in the employ of the Company for the
entire fiscal year multiplied by (y) a fraction, the numerator of which is the
number of days Executive was in the employ of the Company during the fiscal year
including the Termination Date and the denominator of which is 365 (the
“Pro-Rated Bonus”). The Pro-Rated Bonus, if any, shall be paid at the same time
annual bonuses are paid by the Company to other executives of the Company for
the fiscal year in which Executive terminated employment, but no later than
March 15th of the calendar year following the calendar year in which Executive
terminated employment.
(vi)    Outplacement Benefits. If requested by Executive, the Company will pay
the expense for outplacement benefits provided by a service to be determined by
the Company in its discretion for a period of six (6) months, up to a maximum
dollar value of five thousand dollars ($5,000) following Executive’s
termination.
(b)    Termination without Cause or Resignation for Good Reason in Connection
with a Change in Control. If during the twelve (12)-month period immediately
following a Change in Control, (x) the Company terminates Executive’s employment
with the Company for a reason other than for Cause, Executive becoming Disabled
or Executive’s death, or (y) Executive resigns from such employment for Good
Reason, then, subject to Section 7, Executive will receive the following
severance benefits from the Company in lieu of the benefits described in Section
6(a) above:
(i)    Accrued Compensation. The Company will pay Executive all Accrued
Benefits.
(ii)    Severance Payment. Executive will receive a lump sum severance payment
equal to six (6) months’ of Executive’s Base Salary as in effect immediately
prior to the date of Executive’s termination of employment, less all required
tax withholdings and other applicable deductions, which will be paid in
accordance with the Company’s regular payroll procedures.
(iii)    Continued Employee Benefits. If Executive elects continuation coverage
pursuant to COBRA for Executive and Executive’s eligible dependents, within the
time period prescribed pursuant to COBRA, the Company will reimburse Executive
for the COBRA premiums for such coverage (at the coverage levels in effect
immediately prior to Executive’s termination or resignation) until the earlier
of (A) a period of six (6) months from the last date of employment of Executive
with the Company, or (B) the date upon which Executive and/or Executive’s
eligible dependents become covered under similar plans. COBRA reimbursements
will be made by the Company to Executive consistent with the Company’s normal
expense reimbursement policy and will be taxable to the extent required to avoid
adverse consequences to Executive or the Company under either Code Section
105(h) or the Patient Protection and Affordable Care Act of 2010.


-5-

--------------------------------------------------------------------------------




(iv)    Equity. Fifty percent (50%) of all of Executive’s unvested and
outstanding equity awards that would have become vested had Executive remained
in the employ of the Company for the twelve (12)-month period following
Executive’s termination of employment shall immediately vest and become
exercisable as of the date of Executive’s termination.
(v)    Target Bonus Payment. Executive will receive a lump sum severance payment
equal to one hundred percent (100%) of Executive’s full target bonus amount for
the fiscal year in effect at the date of such termination of employment (or, if
greater as in effect for the fiscal year in which the Change in Control occurs),
less all required tax withholdings and other applicable deductions.
(vi)    Outplacement Benefits. If requested by Executive, the Company will pay
the expense for outplacement benefits provided by a service to be determined by
the Company in its discretion for a period of six (6) months, up to a maximum
dollar value of five thousand dollars ($5,000) following Executive’s
termination.
(c)    Disability; Death; Voluntary Resignation; Termination for Cause. If
Executive’s employment with the Company is terminated due to (i) Executive
becoming Disabled or Executive’s death, (ii) Executive’s voluntary resignation
(other than for Good Reason during the twelve (12) month period immediately
following a Change of Control), or (iii) the Company’s termination of
Executive’s employment with the Company for Cause, then Executive or Executive’s
estate (as the case may be) will receive the Accrued Benefits, but will not be
entitled to any other compensation or benefits from the Company except to the
extent required by law (for example, COBRA). All Accrued Benefits shall in all
cases be paid within thirty (30) days of Executive’s termination of employment
(or such earlier date as required by applicable law) pursuant to this Section
6(c).
(d)    Timing of Payments. Subject to any specific timing provisions in Section
6(a), 6(b) or 6(c), as applicable, or the provisions of Section 7, payment of
the severance and benefits hereunder shall be made or commence to be made as
soon as practicable following Executive’s termination of employment.
(e)    Exclusive Remedy. In the event of a termination of Executive’s employment
with the Company, the provisions of this Section 6 are intended to be and are
exclusive and in lieu of any other rights or remedies to which Executive or the
Company may otherwise be entitled, whether at law, tort or contract, in equity,
or under this Agreement (other than the payment of accrued but unpaid wages, as
required by law, and any unreimbursed reimbursable expenses). Executive will be
entitled to no other severance, benefits, compensation or other payments or
rights upon a termination of employment, including, without limitation, any
severance payments and/or benefits provided in the Employment Agreement, other
than those benefits expressly set forth in Section 6 of this Agreement or
pursuant to written equity award agreements with the Company.
(f)    No Duty to Mitigate. Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.


-6-

--------------------------------------------------------------------------------




7.    Conditions to Receipt of Severance.
(a)    Release of Claims Agreement. The receipt of any severance payments or
benefits pursuant to this Agreement, other than, for the avoidance of doubt, the
Accrued Benefits, is subject to Executive signing and not revoking a separation
agreement and release of claims in a form acceptable to the Company (the
“Release”), which must become effective no later than the sixtieth (60th) day
following Executive’s termination of employment (the “Release Deadline”), and if
not, Executive will forfeit any right to severance payments or benefits under
this Agreement. To become effective, the Release must be executed by Executive
and any revocation periods (as required by statute, regulation, or otherwise)
must have expired without Executive having revoked the Release. In addition, in
no event will severance payments or benefits be paid or provided until the
Release actually becomes effective. If the termination of employment occurs at a
time during the calendar year where the Release Deadline could occur in the
calendar year following the calendar year in which Executive’s termination of
employment occurs, then any severance payments or benefits under this Agreement
that would be considered Deferred Payments (as defined in Section 7(c)(i)) will
be paid on the first payroll date to occur during the calendar year following
the calendar year in which such termination occurs, or such later time as
required by (i) the payment schedule applicable to each payment or benefit as
set forth in Section 6, (ii) the date the Release becomes effective, or (iii)
Section 7(c)(ii); provided that the first payment shall include all amounts that
would have been paid to Executive if payment had commenced on the date of
Executive’s termination of employment.
(b)    Non-Disclosure Agreement. Executive’s receipt of any payments or benefits
under Section 6 will be subject to Executive’s continued compliance with the
requirements set for in the Non-Disclosure Agreement (as defined in Section 9(a)
below).
(c)    Section 409A.
(i)    Notwithstanding anything to the contrary in this Agreement, no severance
pay or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation not exempt under
Section 409A (together, the “Deferred Payments”) will be paid or otherwise
provided until Executive has a “separation from service” within the meaning of
Section 409A. And for purposes of this Agreement, any reference to “termination
of employment,” “termination” or any similar term shall be construed to mean a
“separation from service” within the meaning of Section 409A. Similarly, no
severance payable to Executive, if any, pursuant to this Agreement that
otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be payable until Executive has a “separation from
service” within the meaning of Section 409A.
(ii)    Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination of employment (other than due to death), then the
Deferred Payments, if any, that are payable within the first six (6) months
following Executive’s separation from service, will become payable on the first
payroll date that occurs on or after the date six (6) months and one (1) day
following the date of Executive’s separation from service. All subsequent
Deferred Payments, if


-7-

--------------------------------------------------------------------------------




any, will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following Executive’s separation from service, but prior to the
six (6) month anniversary of the separation from service, then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Executive’s death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment, installment and benefit
payable under this Agreement is intended to constitute a separate payment for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
(iii)    Without limitation, any amount paid under this Agreement that satisfies
the requirements of the “short-term deferral” rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations is not intended to constitute
Deferred Payments for purposes of clause (i) above.
(iv)    Without limitation, any amount paid under this Agreement that qualifies
as a payment made as a result of an involuntary separation from service pursuant
to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed
the Section 409A Limit is not intended to constitute Deferred Payments for
purposes of clause (i) above. Any payment intended to qualify under this
exemption must be made within the allowable time period specified in Section
1.409A-1(b)(9)(iii) of the Treasury Regulations.
(v)    To the extent that reimbursements or in-kind benefits under this
Agreement constitute non-exempt “nonqualified deferred compensation” for
purposes of Section 409A, (1) all reimbursements hereunder shall be made on or
prior to the last day of the calendar year following the calendar year in which
the expense was incurred by Executive, (2) any right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
and (3) the amount of expenses eligible for reimbursement or in-kind benefits
provided in any calendar year shall not in any way affect the expenses eligible
for reimbursement or in-kind benefits to be provided, in any other calendar
year.
(vi)    The payments and benefits provided under Sections 6(a) and 6(b) are
intended to be exempt from or comply with the requirements of Section 409A so
that none of the severance payments and benefits to be provided hereunder will
be subject to the additional tax imposed under Section 409A, and any ambiguities
or ambiguous terms herein will be interpreted to be exempt or so comply. The
Company and Executive agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions that are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A.
8.    Definition of Terms. The following terms referred to in this Agreement
will have the following meanings:
(a)    Cause. “Cause” means:


-8-

--------------------------------------------------------------------------------




(i)    Executive’s gross negligence or willful misconduct in the performance of
his or her duties and responsibilities to the Company or Executive’s violation
of any written Company policy;
(ii)    Executive’s commission of any act of fraud, theft, embezzlement,
financial dishonesty or any other willful misconduct that has caused or is
reasonably expected to result in injury to the Company;
(iii)    Executive’s conviction of, or pleading guilty or nolo contendre to, any
felony or a lesser crime involving dishonesty or moral turpitude;
(iv)    Executive’s alcohol abuse or other substance abuse;
(v)    Executive’s unauthorized use or disclosure of any proprietary information
or trade secrets of the Company or any other party to whom Executive owes an
obligation of nondisclosure as a result of his or her relationship with the
Company; or
(vi)    Executive’s material breach of any of his or her obligations under any
written agreement or covenant with the Company.
(b)    Change in Control. “Change in Control” shall have the meaning ascribed to
such term in the Company’s 2012 Omnibus Equity Incentive Plan, provided that any
such event constitutes a “change in control event” under Treasury Regulation
Section 1.409A-3(i)(5)(i).
(c)    Code. “Code” means the Internal Revenue Code of 1986, as amended.
(d)    Disability. “Disability” or “Disabled” means that Executive is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted, or can be expected to last, for a continuous period
of not less than one (1) year.
(e)    Good Reason. “Good Reason” means Executive’s termination of employment
within ninety (90) days following the expiration of any cure period (discussed
below) following the occurrence, without Executive’s consent, of one or more of
the following:
(i)    A material reduction of Executive’s duties, authority or
responsibilities, relative to Executive’s duties, authority or responsibilities
in effect immediately prior to such reduction; provided, however, that not being
named the Chief Technology Officer of the acquiring corporation following a
Change in Control of the Company will not constitute Good Reason;
(ii)    A material reduction in Executive’s base compensation (except where
there is a reduction applicable to all similarly situated executive officers
generally); provided, that a reduction of less than ten percent (10%) will not
be considered a material reduction in base compensation;


-9-

--------------------------------------------------------------------------------




(iii)    A material change in the geographic location of Executive’s primary
work facility or location; provided, that a relocation of less than thirty-five
(35) miles from Executive’s then-present work location will not be considered a
material change in geographic location; or
(iv)    A material breach by the Company of a material provision of this
Agreement.
Executive will not resign for Good Reason without first providing the Company
with written notice within sixty (60) days of the event that Executive believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days following the date of such notice during which such
condition must not have been cured.
(f)    Section 409A. “Section 409A” means Code Section 409A, and the final
regulations and any guidance promulgated thereunder or any state law equivalent.
(g)    Section 409A Limit. “Section 409A Limit” will mean two (2) times the
lesser of: (i) Executive’s annualized compensation based upon the annual rate of
pay paid to Executive during Executive’s taxable year preceding Executive’s
taxable year of his or her separation from service as determined under Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Internal Revenue Code for the year in which Executive’s separation from service
occurred.
(h)    Severance Period. “Severance Period” shall mean six (6) months.
9.    Pre-Employment Conditions.
(a)    Non-Disclosure Agreement. Your acceptance of this offer and your
Employment with the Company is contingent upon the execution, and delivery to an
officer of the Company, of the Company’s Non-Disclosure Agreement, in the form
attached hereto as Attachment A (the “Non-Disclosure Agreement”), prior to or on
your Start Date.
(b)    Right to Work. For purposes of federal immigration law, you will be
required, if you haven’t already, to provide to the Company documentary evidence
of your identity and eligibility for employment in the United States. Such
documentation must be provided to us within three (3) business days of your
Start Date, or our Employment relationship with you may be terminated.
(c)    Verification of Information. This Agreement is also contingent upon the
successful verification of the information you provided to the Company during
your application process, as well as a general background check performed by the
Company to confirm your suitability for Employment. By accepting this Agreement,
you warrant that all information provided by you is true and correct to the best
of your knowledge, you agree to execute any and all documentation necessary for
the Company to conduct a background check and you expressly release


-10-

--------------------------------------------------------------------------------




the Company from any claim or cause of action arising out of the Company’s
verification of such information.
10.    Arbitration.
(a)    Arbitration. In consideration of your Employment with the Company, its
promise to arbitrate all employment-related disputes, and your receipt of the
compensation, pay raises and other benefits paid to you by the Company, at
present and in the future, you agree that any and all controversies, claims, or
disputes with anyone (including the Company and any employee, officer, director,
shareholder or benefit plan of the Company in their capacity as such or
otherwise) arising out of, relating to, or resulting from your Employment with
the Company or termination thereof, including any breach of this Agreement, will
be subject to binding arbitration.
(b)    Dispute Resolution. Disputes that Executive agrees to arbitrate, and
thereby agrees to waive any right to a jury trial, include any statutory claims
under local, state, or federal law, including, but not limited to, claims under
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act
of 1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Sarbanes Oxley Act, the Worker Adjustment and
Retraining Notification Act, the New York State Human Rights Law, New York Equal
Rights Law, New York Whistleblower Protection Law, New York Family Leave Law,
New York Equal Pay Law, the New York City Human Rights Law, claims of
harassment, discrimination, and wrongful termination, and any statutory or
common law claims. Executive further understands that this agreement to
arbitrate also applies to any disputes that the Company may have with Executive.
(c)    Procedure. Executive agrees that any arbitration will be administered by
Judicial Arbitration & Mediation Services, Inc. (“JAMS”), pursuant to its
Employment Arbitration Rules & Procedures (the “JAMS Rules”). The arbitrator
shall have the power to decide any motions brought by any party to the
arbitration, including motions for summary judgment and/or adjudication, motions
to dismiss and demurrers, and motions for class certification, prior to any
arbitration hearing. The arbitrator shall have the power to award any remedies
available under applicable law, and the arbitrator shall award attorneys’ fees
and costs to the prevailing party, except as prohibited by law. The Company will
pay for any administrative or hearing fees charged by the administrator or JAMS,
and all arbitrator’s fees, except that Executive shall pay any filing fees
associated with any arbitration that Executive initiates, but only so much of
the filing fee as Executive would have instead paid had Executive filed a
complaint in a court of law. Executive agrees that the arbitrator shall
administer and conduct any arbitration in accordance with New York law, and that
the arbitrator shall apply substantive and procedural New York law to any
dispute or claim, without reference to the rules of conflict of law. To the
extent that the JAMS Rules conflict with New York law, New York law shall take
precedence. The decision of the arbitrator shall be in writing. Any arbitration
under this Agreement shall be conducted in New York County, New York.
(d)    Remedy. Except as provided by the Act, arbitration shall be the sole,
exclusive, and final remedy for any dispute between you and the Company.
Accordingly, except as provided by the Act and this Agreement, neither you nor
the Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy,


-11-

--------------------------------------------------------------------------------




and the arbitrator will not order or require the Company to adopt a policy not
otherwise required by law that the Company has not adopted.
(e)    Administrative Relief. You are not prohibited from pursuing an
administrative claim with a local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, including, but not limited to, the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission, the National Labor
Relations Board, or the Workers’ Compensation Board. However, you may not pursue
court action regarding any such claim, except as permitted by law.
(f)    Voluntary Nature of Agreement. You acknowledge and agree that you are
executing this Agreement voluntarily and without any duress or undue influence
by the Company or anyone else. You further acknowledge and agree that you have
carefully read this Agreement and that you have asked any questions needed for
you to understand the terms, consequences and binding effect of this Agreement
and fully understand it, including that YOU ARE WAIVING YOUR RIGHT TO A JURY
TRIAL. Finally, you agree that you have been provided an opportunity to seek the
advice of an attorney of your choice before signing this Agreement.
11.    Successors.
(a)    Company’s Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business or assets
that become bound by this Agreement.
(b)    Your Successors. This Agreement and all of Executive’s rights hereunder
shall inure to the benefit of, and be enforceable by, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
12.    Miscellaneous Provisions.
(a)    Indemnification. The Company shall indemnify Executive to the maximum
extent permitted by applicable law and the Company’s Bylaws with respect to
Executive’s service and Executive shall also be covered under a directors and
officers liability insurance policy paid for by the Company to the extent that
the Company maintains such a liability insurance policy now or in the future.
(b)    Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.
(c)    Notice.
(i)    General. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid.


-12-

--------------------------------------------------------------------------------




In Executive’s case, mailed notices shall be addressed to Executive at the home
address that Executive most recently communicated to the Company in writing. In
the case of the Company, mailed notices shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its
Secretary.
(ii)    Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 12(c)(i) of this Agreement.
Such notice will indicate the specific termination provision in this Agreement
relied upon, will set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination under the provision so indicated, and
will specify the termination date (which will be not more than thirty (30) days
after the giving of such notice), subject to any applicable cure period. The
failure by Executive or the Company to include in the notice any fact or
circumstance which contributes to a showing of Good Reason or Cause, as
applicable, will not waive any right of Executive or the Company, as applicable,
hereunder or preclude Executive or the Company, as applicable, from asserting
such fact or circumstance in enforcing his or her or its rights hereunder, as
applicable.
(d)    Modifications and Waivers. No provision of this Agreement shall be
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by Executive and by an authorized officer of the
Company (other than Executive ). No waiver by either party of any breach of, or
of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.
(e)    Whole Agreement. No other agreements, representations or understandings
(whether oral or written and whether express or implied) that are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement and the Non-Disclosure
Agreement contain the entire understanding of the parties with respect to the
subject matter hereof.
(f)    Withholding Taxes. All payments made under this Agreement shall be
subject to reduction to reflect taxes or other charges required to be withheld
by law.
(g)    Choice of Law and Severability. This Agreement shall be interpreted in
accordance with the laws of the State of New York without giving effect to
provisions governing the choice of law. If any provision of this Agreement
becomes or is deemed invalid, illegal or unenforceable in any applicable
jurisdiction by reason of the scope, extent or duration of its coverage, then
such provision shall be deemed amended to the minimum extent necessary to
conform to applicable law so as to be valid and enforceable or, if such
provision cannot be so amended without materially altering the intention of the
parties, then such provision shall be stricken and the remainder of this
Agreement shall continue in full force and effect. If any provision of this
Agreement is rendered illegal by any present or future statute, law, ordinance
or regulation (collectively, the “Law”) then that provision shall be curtailed
or limited only to the minimum extent necessary to bring the provision into
compliance with the Law. All the other terms and provisions of this Agreement
shall continue in full force and effect without impairment or limitation.


-13-

--------------------------------------------------------------------------------




(h)    No Assignment. This Agreement and all of your rights and obligations
hereunder are personal to you and may not be transferred or assigned by you at
any time. The Company may assign its rights under this Agreement to any entity
that assumes the Company’s obligations hereunder in connection with any sale or
transfer to such entity of all or a substantial portion of the Company’s assets.
(i)    Acknowledgment. You acknowledge that you have had the opportunity to
discuss this matter with and obtain advice from your personal attorney, have had
sufficient time to, and have carefully read and fully understand all the
provisions of this Agreement, and are knowingly and voluntarily entering into
this Agreement.
(j)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
[Signature Page Follows]


-14-

--------------------------------------------------------------------------------




After you have had an opportunity to review this Agreement, please feel free to
contact me if you have any questions or comments. To indicate your acceptance of
this Agreement, please sign and date this letter in the space provided below and
return it to the Company.
Very truly yours,
SHUTTERSTOCK, INC.
By: /s/ Laurie Harrison        
(Signature)
Name: Laurie Harrison    
Title: VP, General Counsel & Secretary    
ACCEPTED AND AGREED:
ANSHU AGGARWAL
/s/ Anshu Aggarwal    
(Signature)
09/15/2015    
Date


-15-

--------------------------------------------------------------------------------




ATTACHMENT A
NON-DISCLOSURE AGREEMENT
(See Attached)






-16-